ON MOTION TO DISMISS
PER CURIAM.
Appellant seeks review of an order denying its motion to dismiss or transfer for improper venue. We find that appellant’s notice of interlocutory appeal was untimely filed. Fla.R.App.P. 9.130(b). Since there is no provision in the Florida Rules of Civil Procedure authorizing a motion for rehearing directed to an interlocutory order, Wagner v. Bieley, Wagner & Associates, Inc., 263 So.2d 1 (Fla. 1972), appellant’s motion for rehearing directed to the interlocutory *892order denying its motion to dismiss or transfer for improper venue did not suspend rendition of such order, and thus had no effect on the time for filing a notice of appeal. Fla.R.App.P. 9.020(g); Florida East Coast Railway Company v. Southern Sanitation Service, Inc., 370 So.2d 1200 (Fla. 4th DCA 1979); Business Cards Tomorrow, Inc. v. Advisory Board, Inc., 379 So.2d 473 (Fla. 4th DCA 1980).
Accordingly,- the appeal is hereby DISMISSED.
McCORD, LARRY G. SMITH and WENTWORTH, JJ., concur.